NUMBER 13-15-00588-CV

                            COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


MAVERICK OIL TOOLS, LLC,                                                 Appellant,

                                           v.

DEM WELL HEAD SERVICES, LLC,                                             Appellee.


                   On appeal from the 343rd District Court
                       of San Patricio County, Texas.


                                       ORDER

             Before Justices Benavides, Perkes, and Longoria
                            Order Per Curiam

      This cause is before the Court on the record and appellant’s brief. Appellant’s

brief was filed on February 18, 2016. Appellee has not filed a brief. The Court, having

fully examined the record and appellant’s brief hereby ORDERS appellee to file its brief

with this Court on or before May 23, 2016. Further motions for extension of time will not
be favorably entertained by the Court.

                                             PER CURIAM


Delivered and filed the
25th day of April, 2016.




                                         2